 

JAMES E. JOHNSON THE City oF NEW YORK

Corporation Counsel LAW DEPARTMENT
100 CHURCH STREET

NEW YORK, N.Y. 10007

7
JAN 2.8 2020

CHRISTOPHER D. DELUCA
Senior Counsel

phone: (212) 356-3535

fax: (212) 356-3509
cdeLuca@law.nyc.gov

January 24, 2020

BY ECF

Honorable Alison J. Nathan

United States District Judge

United States District Court

Southern District of New York

Thurgood Marshall United States Courthouse
40 Foley Square

New York, New York 10007

Re: Heleen Mees v. City of New York. et al. 19 Civ. 7346 (AJN) (KNF)

Your Honor:

I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of
the City of New York and attorney for Defendant City of New York.' In that capacity, I write
jointly with Elizabeth Norris Krasnow, counsel for Co-Defendants Manhattan District Attorney’s
Office, Cyrus R. Vance Jr., Nitin Savur, Jeanine Launay, and Samantha Schott, to respectfully
request a brief enlargement of time from February 3, 2020 until February 14, 2020 to file their
opposition to Plaintiffs motion for reconsideration filed on January 20, 2020. See Docket Entry
No. 49. This is the first request for an enlargement of time to for Defendants to file their joint
opposition to Plaintiffs motion for reconsideration. Plaintiff consents to this request.

By way of Background, on December 23, 2019, Plaintiff filed a motion with the
Court seeking leave to file a late notice of claim. See Civil Docket Entry Nos. 38-40. On
January 6, 2020, Defendants jointly opposed Plaintiff's motion. See Civil Docket Entry No. 41.
On January 8, 2020, the Court denied Plaintiff’s motion seeking leave to file a late notice of
claim and in that Order advised that Plaintiff was restricted from alleging any state law tort
claims in the amended complaint. See Docket Entry No. 43. On January 10, 2020, Plaintiff filed
her First Amended Complaint (“FAC”). See Docket Entry No. 45. On January 16, 2020,
Defendants filed a letter with the Court, with Plaintiff's consent, which proposed a new briefing

 

1 This case is currently assigned to Assistant Corporation Counsel, William Gosling, who is a
member of the New York State Bar and is presently awaiting admission to the federal judiciary.
Mr. Gosling is handling this matter under my supervision and can be reached at (212) 356-2384
or wgosling@law.nyc.gov

 
schedule, sought permission to file a joint motion, and requested additional pages for the
memorandum of law. See Docket Entry No. 47. The Court so-ordered the proposed briefing
schedule and granted that application. See Docket Entry No. 48. Plaintiff, without any notice to
Defendants, filed the current motion for reconsideration on January 20, 2020. See Docket Entry

No. 49.

_ Pursuant to Local Civil Rules 6.1 and 6.3, any opposition to a motion for
reconsideration is due fourteen (14) days after the motion is served, thus making Defendants’
opposition to Plaintiffs motion due on February 3, 2020. Due to other court deadlines,
Defendants respectfully request a brief enlargement of time from February 3, 2020. until
February 14, 2020 to file their joint opposition to Plaintiffs motion for reconsideration.

Thank you for your consideration of this matter.

To: Ms. Heleen Mees (By ECF)
Pro Se Plaintiff
30 Main Street, Apartment 11H
Brooklyn, New York 11201

Elizabeth Krasnow (By ECF)

Counsel for DA Defendants

New York City District Attorney’s Office
One Hogan Place

New York, New York 10007

Respectfully su

   
    

‘Senior Counsel
Special Federal Litigation Division

 

 

Defendants’ request is hereby granted. Defendants’
opposition is due on February 14, 2020. Plaintiff's
reply is due on February 28, 2020.

 

SO ORDERED.

| [a 4]ae
SO IRD Ep:

     

AvAVAl
HON, ALISON J. NATHAN
UNITED STATES DISTRICT JUDGE

 

 
